            Case 2:21-cv-01131-CDJ Document 3 Filed 03/19/21 Page 1 of 1



                  UNITED STATES DISTRICT COURT FOR
                THE EASTERN DISTRICT OF PENNSYLVANIA
GUANGHUA ZHU                               :
10440 Deerwood Road                        :      USDC - CIVIL ACTION
Houston, TX 77042                          :
                                           :
       v.                                  :
                                           :      NO.:   21-CV-1131
RAISER, LLC                                :
c/o CT Corporation System                  :
600 North 2nd Street, Suite 400            :
Harrisburg, PA 17101                       :
       and                                 :
UBER TECHNOLOGIES, INC.                    :
c/o CT Corporation System                  :
600 North 2nd Street, Suite 400            :
Harrisburg, PA 17101                       :
       and                                 :
ISAM ELBAROUKI                             :
1230 Fitzgerald Street                     :
Philadelphia, PA 19148                     :

                                       ORDER

                      19th
       AND NOW, this _________            March
                               day of ___________________, 2021, upon consideration of

the uncontested Motion of Defendants, Rasier, LLC and Uber Technologies, Inc., to Remand this

case to the Philadelphia Court of Common Pleas, it is hereby ORDERED that the Motion is

GRANTED and this matter is REMANDED to the Philadelphia County Court of Common Pleas

from which it was removed.


                                                         BY THE COURT


                                                         /s/ C. Darnell Jones, II
                                                         ____________________________
                                                          C. Darnell Jones, II J.
